EXAMINERS’ AMENDMENT
An examiner’s amendment to the record appears below to merely correct provide the amendment to claim 28 in proper form under 37 C.F.R. §1.173, i.e., to simply remove the brackets and the deleted subject matter from the claim.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 28 to read as follows:

28. (New, currently amended) The integrated image sensor and lens assembly of claim 21, wherein the tube adapter is rotatable about the optical axis relative to both the lens barrel and the lens mount.


REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-40, these claims are allowed in view of the subject matter added into the claims in the amendment filed February 14, 2022, particular wherein “an upper subsection of the lens mount and a lower subsection of the lens barrel are unthreaded” in the manner as recited in the claims and in combination with the other features of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached on (571) 272-6779. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992